Per Curiam. This is the first petition the Judicial Discipline and Disability Commission has filed since Amendment 66 to the Constitution was adopted. It recommends that Municipal Judge William P. “Billy” Switzer be suspended with pay pending the outcome of criminal charges against him in Ashley County Circuit Court. Before we can consider this petition, we note that Switzer has not been served pursuant to Rule 12 A of the Rules of Procedure of the Ark. Judicial Discipline and Disability Commission. See In the Matter of Rules of Procedure of the Arkansas Judicial Discipline and Disability Commission, 298 Ark. 654, 770 S.W.2d 116 (1989).  Any service that complies with rules of the Arkansas Rules of Civil Procedure for personal service will suffice. It is noted that a copy of the petition was mailed to Mr. Robert J. Johnson, 304 Main Street, Crossett, Arkansas, but no mention is made whether Johnson represents Switzer. Switzer may, of course, waive service and enter an appearanee. Action on the petition will be deferred pending notice.